NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            05-MAY-2022
                                            07:59 AM
                                            Dkt. 26 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              IN THE INTEREST OF B CHILDREN: IB, AB


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 22-00026)


                      ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon consideration of Mother-Respondent-Appellant's
(Mother) April 8, 2022 Motion to Withdraw Appeal, the papers in
support, and the record, it appears that (1) Mother seeks to
withdraw this docketed appeal; and (2) the requested relief is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
          IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
          DATED: Honolulu, Hawai#i, May 5, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge